DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 07/16/2021. The application is now in condition for allowance. 


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with JOSHUA D. KUBE (Reg. number 6900) on 08/02/2021.
The application has been amended as follows: 

Claims 5, 13, 14, 15 have been amended as follows:
Claim 1 line 9, after "own" insert --rotational--.

Claim 5 line 10, after "own" insert --rotational--.
Claim 5 line 21, before "axes" insert --rotational--.
Claim 5 line 22, before "passage" insert --central--.
Claim 5 line 24, before "passage" insert --central--.
Claim 5 line 25, before "passage" insert --central--.
Claim 13 line 10, after "own" insert --rotational--.
Claim 13 line 21, before "axes" insert --rotational--.
Claim 13 line 24, before "axis" insert --rotational--.
Claim 14 line 4, before "axis" insert --rotational--.

Claim 15 has been amended and replaced as follows:
“15. A gas turbine engine according to claim 1, wherein the diameter of the fan is in [[one of a range of 220 cm to 290cm or 220cm to 400cm or 320cm to 400cm.

Allowable Subject Matter
Claims 1-16 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-16 is/are allowed primarily because the prior art of record cannot anticipate .

Regarding Claim 1:
The prior art of record does not teach “A gas turbine engine for an aircraft including: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft in combination with a first oil supply system is arranged to provide an oil supply to the journal bearing via a first journal bearing supply channel formed through the pin; a second oil supply system is arranged to provide an oil supply to the journal bearing via a second journal bearing supply channel formed through the pin, the second oil system being different to the first oil system; the second journal bearing supply channel is parallel to the first journal bearing supply channel in the radial direction of the pin; and the second journal bearing supply channel is offset from the first journal bearing supply channel in the direction of the rotational axes of the planet gears.” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.


Regarding Claim 5:
The prior art of record does not teach “A gas turbine engine including: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft in combination with the second journal bearing supply channel is offset from the first journal bearing supply channel in the direction of the rotational axes of the planet gears; each pin has a central passage running therethrough in the axial direction of the pin; the first journal bearing supply channel and the second journal bearing supply channel extend between the central passage and the journal bearing so as to fluidly connect the central passage to the journal bearing; the first oil supply system comprises a first central feed passage running through the central passage of each pin, the first journal bearing supply channel extending between the first central feed passage and the journal bearing; and the second oil supply system comprises a second central feed passage running through the central passage of each pin, the second journal bearing supply channel extending between the second central feed passage and the journal bearing; and the first central feed passage is not fluidly coupled to the second central feed passage.” as claimed in claim 5, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 5.
Regarding Claim 13:
“A gas turbine engine including: an engine core comprising a turbine, a compressor, and a core shaft connecting the turbine to the compressor; a fan located upstream of the engine core, the fan comprising a plurality of fan blades; and a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft in combination with a first oil supply system is arranged to provide an oil supply to the journal bearing via a first journal bearing supply channel formed through the pin; a second oil supply system is arranged to provide an oil supply to the journal bearing via a second journal bearing supply channel formed through the pin, the second oil system being different to the first oil system; the second journal bearing supply channel is parallel to the first journal bearing supply channel; the second journal bearing supply channel is offset from the first journal bearing supply channel in the direction of the rotational axes of the planet gears; and the first oil supply system comprises at least two first journal bearing supply channels formed through the pin, each first journal supply channel being parallel to the others and offset from the others in the direction of the rotational axis of the planet gears” as claimed in claim 13, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
August 4, 2021